Although I completely concur with Judge Troop's decision, I feel additional comments are in order.
In State, ex rel. Sensenbrenner, v. Adult Book Store (1971),26 Ohio App.2d 183, we pointed out the inaccuracy *Page 34 
of referring to an incorporation of the First Amendment into theFourteenth Amendment. Rather, more precisely, "the liberties or freedoms guaranteed by the First Amendment are among the liberties protected by the Fourteenth Amendment." This follows from the long standing determination that the due process clause of the Fourteenth Amendment includes substantive as well as procedural due process.
However, even arguendo assuming direct incorporation, theFirst Amendment should be examined. It provides that:
"Congress shall make no law * * * abridging the freedom of speech, or of the press * * *."
While the First Amendment also includes the freedoms of religion, of assembly, and of petition, with regard to the freedom of speech, it states no more, no less, than that stated above. The First Amendment guarantees the "freedom of speech." A referral to Webster's Third New International Dictionary and to the World Book Dictionary indicates that the lexicographers have had no difficulty in understanding that the word "speech" refers to the spoken word. It has only been certain jurists, certain members of the legal profession, and certain others wishing to expand the application of the freedom of speech, who have had difficulty in limiting the word "speech" to its natural meaning. The lexicographers have necessarily carried this attitude over into their definition of the term "freedom of speech."
The First Amendment does not recognize, much less guarantee, the "freedom of expression." Rather, it recognizes only two methods of expression: speech and press. While counsel for defendant has correctly asserted that the interpretation doctrine of ejusdem generis should be applied to the statute herein involved, he fails to suggest that the doctrine ofexpressio unius est exclusio alterius should be applied to theFirst Amendment. This doctrine means that the expression of one thing is necessarily the exclusion of others. In other words, when one thing is mentioned in a statute or constitutional provision, it is intended not to include others not mentioned. *Page 35 
The First Amendment guarantees the freedom of two methods of expression — this means that it does not guarantee any other means of expression if we are to apply the doctrine ofexpressio unius. We cannot assume that the framers of the amendment were so uninformed as not to recognize the existence of other forms of expression. To add to the language and expand the freedom of speech and press to mean "freedom of expression" is to amend the constitution itself. No court has the power or right to amend the constitution. Any decision of any court so attempting is itself unconstitutional.
The portion of the statute herein involved providing: "No person shall * * * otherwise cast contempt upon such flag * * *" necessarily involves "expression." No one can "cast contempt" unless he, by word or act, "expresses" contempt. However, theFirst Amendment cannot be involved when such contempt is cast by an act rather than by word. The First Amendment guarantees the "freedom of speech" not "the freedom of expression" and not the "freedom of committing acts expressing ideas or attitudes."
These conclusions, while precluding the application of theFirst Amendment, do not preclude the application of theFourteenth Amendment. As stated above, longstanding determinations have established that the due process clause of the Fourteenth Amendment includes substantive as well as procedural due process. Thus, while an act of expression does not constitute speech protected by the First Amendment, it may well fall within the substantive liberty protected by theFourteenth Amendment against intrusion without substantive due process of law. This requires that a limitation of an individual's liberties can be made only when such limitation "bears a real and substantial relation to the public health, safety, morals or general welfare of the public," and if it is "not unreasonable or arbitrary." Benjamin v. Columbus (1957),167 Ohio St. 103.
I concur in the judgment that, in this instance, there has been no unconstitutional intrusion upon defendant's liberties without due process of law, in violation of theFourteenth Amendment. *Page 36